Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, 13-15, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hu et al. (US Patent Application Publication 2012/0182396), herein after referred to as Hu.
Regarding independent claim 1, Hu discloses a non-transitory computer readable medium comprising computer readable code executable by one or more processors (abstract and paragraph [0017] describes to execute a series of program codes from storage unit 15) to: 
obtain a model of a touching object (paragraph [0020] describes utilizing the difference between cameras 12 and 13 overlapped/first view to determine/generate the depth of the finger as also described in figure 6 S640 (description of a model));
detect, based on device sensor data of a first device, a touch event during a first time, wherein the touch event comprises a touch between the touching object and a target surface (paragraphs [0004]-[0005] describes the related art display to comprise touch sensors for 2D sensing but comprises limitations, figure 3 and paragraphs [0018]-[0019] describes a pair of camera sensors 12 and 13 for first device 10 to map the depth of a user’s finger which may touch the screen as also referenced in S610 figure 6 regarding a first time); 
in response to a touch event (paragraph [0018] describes to perform virtual point (imaging of an object/finger) such that virtual pointing (via the finger) is not required to touch or approximate the display screen (describing that the finger can touch the screen to performing virtual pointing) corresponding to the smallest Lfar and Lnear distance in figure 3):
obtain a first image of the touch object by a first camera of the first device  at the first time (figure 3 reference camera sensors 12 and 13 utilized to image a touch object/finger as described in paragraph [0020] and S610 first time in figure 6), and
 obtain, from a second camera, a second image of the touching object, wherein the second image is captured at the first time (figure 6 reference first time S610 of an object imaged by both first and second cameras);
update the model of the touching object based on at least one of the first image and the second image in accordance with the touch event (paragraph [0018] describes the moving of the gestures to be calibrated in cooperation with the digital camera modules 12 and 13 (first and second cameras) and the gestures mapped (a description of updating such that moving gestures inherently requiring more than one time point of data, updating)).
Regarding claim 3, Hu discloses the non-transitory computer readable medium of claim 1, further comprising computer readable code to:
capture first depth information for the touching object from a depth sensor of the first device, 
wherein the computer readable code to generate the model of the touching object further comprising computer readable code to generate the model of the touching object based on the first depth information (paragraph [0020] describes utilizing the difference between cameras 12 and 13 overlapped/first view to determine/generate the depth of the finger as also described in figure 6 S640 (description of a model)). 
Regarding claim 6, Hu discloses the non-transitory computer readable medium of claim 1, wherein the first image of the touching object captures a first view of the touch object, and wherein the second image of the touching object captures a second view of the touching object  (figure 3 and paragraphs [0018]-[0019] describes a pair of camera sensors 12 and 13 (each with their own view of the touch object) for device 10 to map the depth of a user’s finger which may touch the screen).
Regarding claim 7, Hu discloses the non-transitory computer readable medium of claim 1, wherein the touching object comprises a hand of a user (paragraph [0017] describes wherein the bitmap image may record an object such as a hand, pen or others).
Regarding independent claim 8, Hu discloses a method (abstract) comprising: 
obtaining a model of a touching object (paragraph [0020] describes utilizing the difference between cameras 12 and 13 overlapped/first view to determine/generate the depth of the finger as also described in figure 6 S640 (description of a model));
detecting, based on device sensor data of a first device, a touch event during a first time, wherein the touch event comprises a touch between the touching object and a target surface (paragraphs [0004]-[0005] describes the related art display to comprise touch sensors for 2D sensing but comprises limitations, figure 3 and paragraphs [0018]-[0019] describes a pair of camera sensors 12 and 13 for first device 10 to map the depth of a user’s finger which may touch the screen as also referenced in S610 figure 6 regarding a first time); 
in response to a touch event (paragraph [0018] describes to perform virtual point (imaging of an object/finger) such that virtual pointing (via the finger) is not required to touch or approximate the display screen (describing that the finger can touch the screen to performing virtual pointing) corresponding to the smallest Lfar and Lnear distance in figure 3):
obtaining a first image of the touch object by a first camera of the first device at the first time (figure 3 reference camera sensors 12 and 13 utilized to image a touch object/finger as described in paragraph [0020] and S610 first time in figure 6), and
 obtaining, from a second camera, a second image of the touching object, wherein the second image is captured at the first time (figure 6 reference first time S610 of an object imaged by both first and second cameras);
updating the model of the touching object based on at least one of the first image and the second image in accordance with the touch event (paragraph [0018] describes the moving of the gestures to be calibrated in cooperation with the digital camera modules 12 and 13 (first and second cameras) and the gestures mapped (a description of updating such that moving gestures inherently requiring more than one time point of data, updating)).
Regarding claim 10, Hu discloses the method of claim 8, further comprising:
capturing first depth information for the touching object from a depth sensor of the first device, 
wherein the computer readable code to generate the model of the touching object further comprising computer readable code to generate the model of the touching object based on the first depth information (paragraph [0020] describes utilizing the difference between cameras 12 and 13 overlapped/first view to determine/generate the depth of the finger as also described in figure 6 S640 (description of a model)). 
Regarding claim 13, Hu discloses the method of claim 8, wherein the first image of the touching object captures a first view of the touch object, and wherein the second image of the touching object captures a second view of the touching object (figure 3 and paragraphs [0018]-[0019] describes a pair of camera sensors 12 and 13 (each with their own view of the touch object) for device 10 to map the depth of a user’s finger which may touch the screen).
Regarding claim 14, Hu discloses the method of claim 8, wherein the touching object comprises a hand of a user (paragraph [0017] describes wherein the bitmap image may record an object such as a hand, pen or others).
Regarding independent claim 15, Hu discloses a system (abstract) comprising: 
one or more processors; and
one or more non-transitory computer readable media comprising computer readable code executable by the one or more processor (paragraph [0017] describes to execute, by a processor, a series of program codes from storage unit 15) to:
obtain a model of a touching object (paragraph [0020] describes utilizing the difference between cameras 12 and 13 overlapped/first view to determine/generate the depth of the finger as also described in figure 6 S640 (description of a model));
detect, based on device sensor data of a first device, a touch event during a first time, wherein the touch event comprises a touch between the touching object and a target surface (paragraphs [0004]-[0005] describes the related art display to comprise touch sensors for 2D sensing but comprises limitations, figure 3 and paragraphs [0018]-[0019] describes a pair of camera sensors 12 and 13 for first device 10 to map the depth of a user’s finger which may touch the screen as also referenced in S610 figure 6 regarding a first time); 
in response to a touch event (paragraph [0018] describes to perform virtual point (imaging of an object/finger) such that virtual pointing (via the finger) is not required to touch or approximate the display screen (describing that the finger can touch the screen to performing virtual pointing) corresponding to the smallest Lfar and Lnear distance in figure 3):
obtain a first image of the touch object by a first camera of the first device  at the first time (figure 3 reference camera sensors 12 and 13 utilized to image a touch object/finger as described in paragraph [0020] and S610 first time in figure 6), and
 obtain, from a second camera, a second image of the touching object, wherein the second image is captured at the first time (figure 6 reference first time S610 of an object imaged by both first and second cameras);
update the model of the touching object based on at least one of the first image and the second image in accordance with the touch event (paragraph [0018] describes the moving of the gestures to be calibrated in cooperation with the digital camera modules 12 and 13 (first and second cameras) and the gestures mapped (a description of updating such that moving gestures inherently requiring more than one time point of data, updating)).
Regarding claim 17, Hu discloses the system of claim 15, further comprising computer readable code to:
capture first depth information for the touching object from a depth sensor of the first device, 
wherein the computer readable code to generate the model of the touching object further comprising computer readable code to generate the model of the touching object based on the first depth information (paragraph [0020] describes utilizing the difference between cameras 12 and 13 overlapped/first view to determine/generate the depth of the finger as also described in figure 6 S640 (description of a model)).
Regarding claim 20, Hu discloses the system of claim 15, wherein the first image of the touching object captures a first view of the touch object, and wherein the second image of the touching object captures a second view of the touching object (figure 3 and paragraphs [0018]-[0019] describes a pair of camera sensors 12 and 13 (each with their own view of the touch object) for device 10 to map the depth of a user’s finger which may touch the screen).

Allowable Subject Matter
4.		Claims 2, 4-5, 9, 11-12, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited art discloses the above system, method, and non-transitory computer readable medium further comprising the capture by first and second cameras respectively in first and second devices to be at the same first time that is the same first time at which the touch even occurs.
Please note application 16/580873 was allowed for identical reasons. Therefore, if the subject matter of an objected to claim is added to the independent claims of this current application to verify that subject matter would not be considered double patenting in view of application 16/580873.

Response to Arguments
5.		Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the independent claims patentably distinguishes them from the references. Hu discloses in paragraph [0020] to utilize the difference between cameras 12 and 13 to determine the depth of the finger which is determined in a virtual 3D space corresponding to the object (S640 figure 6). Applicant does not rebut or remark regarding this rejection. This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622